Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 DETAILED ACTION
Response to Arguments
Applicant's arguments filed on page 10-13 with respect to rejections under 35 USC § 102 have been fully considered but are moot considering new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1, 5-6, 10,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of KANG (US 20180174001).

Regarding claim 1, Hyun teaches an ultrasonic imaging device, comprising: 
a memory coupled to a processor ([0052], GPU, ASIC, memory), the memory storing instructions that when executed configure a processor to:
receive a reception signal output by an ultrasonic probe that has received an ultrasonic wave from a subject, and generate an ultrasonic image based on the reception signal (152 in Fig. 1B); 
implement a trained neural network (156 in Fig. 1B) configured to receive the generated ultrasonic image, and output an estimated reception signal or an estimated ultrasonic image (Fig. 5); 
generate information indicating validity( [0020], the loss function… similarity losses) of  the estimated ultrasonic image([0020], estimated real-time B-mode image) based on a difference between the ultrasonic image input to the neural network,  and the estimated ultrasonic image output  from the neural network([0020], generated conventional B-mode image to an output of a block of the CNN; [0020], the loss function… similarity losses ; equation (1)-(7), yp -ˆyp ); and 
generate an output ultrasonic image based on the information indicating validity and the estimated ultrasonic image output from the neural network and display the output ultrasonic image on a display (Fig. 5),
wherein absolute values of differences between a plurality of image elements of the ultrasonic image input to the neural network and the estimated ultrasonic image are calculated, each of the plurality of image elements is a predetermined number of pixels ([0020], the loss function… similarity losses; equation (1)-(7), yp -ˆyp ). 
Hyun does not expressly teach wherein a value indicating the information indicating validity is determined based on the absolute values of the differences and a predetermined relationship stored in the memory, the predetermined relationship is set based on a probability distribution of differences from input training data, the input training data including a plurality of reconstructed ultrasonic images.
However, KANG teaches a value([0048], a threshold)  indicating the information indicating validity([0048], determine that the neural network 130 does not accurately recognize the training data) is determined based on the absolute values of the differences and a predetermined relationship stored in the memory([0048], the loss), the predetermined relationship is set based on a probability distribution of differences from input training data( Fig. 4; [0014], a weight of a loss) the input training data including a plurality of reconstructed ultrasonic images([0071], determines a loss based on an estimated value that is estimated from the training data through the neural network and a correct value corresponding to the training data, and adjusts a weight of the loss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and KANG, by substituting loss minimization in Hyun with comparing loss with threshold taught by KANG, with motivation that “training data may need to be selected to improve a recognition accuracy, and the selected training data may be used in a subsequent iteration” ( KANG,  [0045]).

Regarding claim 5, Hyun in view of KANG teaches the ultrasonic imaging device according to claim1, wherein the predetermined relationship between the difference and the value indicating the validity is such that when the absolute value of the respective differences are within a predetermined range, the corresponding value indicating the validity is higher than in other ranges ( KANG, [0045], When a degree of recognizing a label by the neural network 130 that is being trained is lower than a degree of recognizing another label by the neural network 130) when the plurality of pieces of training input data used during training of the neural network is input to the trained neural network(KANG,[0045], training data may need to be selected to improve a recognition accuracy).

Regarding claim 6, Hyun in view of KANG teaches the ultrasonic imaging device according to claim 1, wherein the processor is configured to obtain a difference between the ultrasonic image input to the neural network and the estimated ultrasonic image output from the neural network, and calculate the information indicating the validity based on the difference (Hyun, [0020], the loss function… similarity losses).

Regarding claim 10, Hyun in view of KANG teaches the ultrasonic imaging device according to claim 1, wherein the trained neural network has been trained using training data (Hyun, [0020], real-time RF signals taken directly from ultrasound transducer array elements).
“and for the training data, at least one  ultrasonic image in which a density of at least one of a transmission scanning line and a reception scanning line is higher than that of the input data is used as training reference data “ does not further limit the scope of the claim because it is nonfunctional descriptive material,  since it does not change the method steps of claimed invention, as stipulated in page 8,  Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.


Regarding claim 16, Hyun teaches the ultrasonic imaging device according to claim 1.
Hyun does not expressly teach herein the trained neural network includes a plurality of neural networks, and each of the neural networks generates the estimated reception signal or the estimated image, wherein the processor is configured to generate the information indicating the validity for each of a plurality of the estimated images generated by the plurality of neural networks, and wherein the image processing unit is configured to select or generate more valid information from a plurality of pieces of the information indicating the validity.
However, KANG teaches wherein the trained neural network includes a plurality of neural networks([0006], clusters), and each of the neural networks generates the estimated reception signal or the estimated image([0017], an estimated value output from the neural network in response to the training data), wherein the processor is configured to generate the information indicating the validity for each of a plurality of the estimated images generated by the plurality of neural networks([0046], result of the clustering is cluster information to be used to select training data to train the neural network), and wherein the image processing unit is configured to select or generate more valid information from a plurality of pieces of the information indicating the validity([0047], training data to be used to train the neural network 130 is selected based on the recognition accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and KANG, by substituting loss minimization in Hyun with comparing loss with threshold taught by KANG, with motivation that “training data may need to be selected to improve a recognition accuracy, and the selected training data may be used in a subsequent iteration” ( KANG,  [0045]).

Claim 17 recites the image processing device in the ultrasonic imaging device in claim 1, and is also rejected.
Claims 18 and 19 recite the image processing device of claim 1 and 17, wherein the output ultrasonic image is generated by superimposing the information indicating validity on the estimated ultrasonic image output from the neural network (Hyun, Fig. 5).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of KANG, further in view of SATO (US 20200281570).

Regarding claim 12, Hyun view of KANG teaches the ultrasonic imaging device according to claim 1.
Hyun does not expressly teach wherein the trained neural network has been trained using training data, and for the training data, an ultrasonic image or a reception signal generated from a reception signal that is output by the ultrasonic probe when a transmission signal of an ultrasonic wave is transmitted from the ultrasonic probe to the subject and the ultrasonic probe receives an ultrasonic wave from the subject is used as input data, and the ultrasonic image generated from the reception signal output by the ultrasonic probe when a frequency of the transmission signal transmitted to the subject is higher than that of the input data is used as training reference data.
However, SATO teaches the trained neural network has been trained using training data, and for the training data, an ultrasonic image or a reception signal ((E) (F)(G) in FIG.10) generated from a reception signal that is output by the ultrasonic probe when a transmission signal of an ultrasonic wave is transmitted from the ultrasonic probe to the subject and the ultrasonic probe receives an ultrasonic wave from the subject is used as input data, and the ultrasonic image generated from the reception signal output by the ultrasonic probe when a frequency of the transmission signal transmitted to the subject is higher than that of the input data is used as training reference data((H) in FIG. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun view of KANG and SATO, by substituting the neural network in Hyun with  the neural network taught by SATO, with motivation that “The learning apparatus 60 (ultrasonic diagnostic apparatus 1) may output various trained models in advance, for example before the factory shipment” ( SATO,  [0105])

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of KANG, further in view of Kandori (US 20110169510).
Regarding claim 13, Hyun in view of KANG teaches the ultrasonic imaging device according to claim 1, wherein the reception signal is obtained such that an ultrasonic wave is transmitted from the ultrasonic probe to the subject, and an ultrasonic wave reflected by the subject which is received by the ultrasonic probe ( [0004], ultrasound imaging), and wherein the processor is configured to generate two-dimensional or three-dimensional validity information in which a value indicating the validity is given for each image ( [0020], ultrasound image) element arranged two-dimensionally or three-dimensionally.
Hyun in view of KANG does not expressly teach
 change a size of the image element according to a wavelength of the ultrasonic wave transmitted from the ultrasonic probe or received by the ultrasonic probe.
However, Kandori teaches
change a size of the image element according to a wavelength of the ultrasonic wave transmitted from the ultrasonic probe or received by the ultrasonic probe ([0035], The size of each pixel is determined by the wavelengths of detection-target ultrasonic waves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun in view of KANG and Kandori, by changing pixel size in Hyun according to the wavelengths of ultrasonic waves as taught by Kandori, with motivation that “The size (thickness and diameter) of a vibration film in each cell is determined so that the vibration film can easily vibrate at the frequencies of detection-target ultrasonic waves” ( Kandori,  [0035])

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of KANG, further in view of Nye (US 20200211694).
Regarding claim 15, Hyun in view of KANG teaches the ultrasonic imaging device according to claim 1
Hyun in view of KANG does not expressly teach:  wherein the processor is configured to warn a user when the validity indicated by the information indicating the validity is lower than a predetermined condition.
However, Nye teaches to warn a user ([0054], neural network classifications can be confirmed or denied (e.g., by an expert user, expert system, reference database, etc.)) when the validity indicated by the information indicating the validity is lower than a predetermined condition([0054], Once a desired neural network behavior has been achieved (e.g., a machine has been trained to operate according to a specified threshold, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun in view of KANG  and Nye, by notifying users of training neural network behavior, as taught by Nye, in the training process in Hyun in view of KANG, with motivation “that determine neural network behavior are updated based on ongoing interactions” (Nye, [0054])

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661